Exhibit 10.11

 

 

Arrangement with Jason Carlson

 

As an inducement for Mr. Carlson to join Semtech Corporation, the Company agreed
that should Mr. Carlson be promoted to Chief Executive Officer, a decision that
is entirely dependent upon Mr. Carlson’s performance and the discretion of the
Board of Directors of the Company, his salary would be increased by $50,000
annually and he would be granted options to purchase an additional 250,000
shares of the Company’s common stock. Should Mr. Carlson’s services be
terminated by the Board of Directors, he will be granted a severance allowance
equal to six months salary (currently valued at $150,000) and benefits
continuation upon signing of a non-compete agreement and a full release of all
claims and obligations. Vesting of stock options would cease as of the last day
that services are actively provided to the Company.